Citation Nr: 1131494	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a low back disorder. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1993 to July 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO granted service connection for a low back disorder; an initial 10 percent disability rating was assigned, effective July 2, 2006--the date of the RO received the Veteran's original claim for compensation for the above-cited service-connected disability.  The Veteran appealed the initial 10 percent disability rating assigned to the above-cited service-connected disability.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional substantive development is necessary with respect to the initial evaluation claim on appeal, as outlined in the indented paragraphs below.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action, as described below.

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent for the service-connected low back disorder.  He argues that his service-connected low back disorder is more severely disabling than that reflected by the currently assigned initial 10 percent rating.  VA last examined the Veteran to determine the nature and severity of his low back disorder in April 2008.  At that examination, a physical evaluation of the Veteran's spine was positive for bilateral muscle spasms, pain with motion, and tenderness on the left side.  A neurological examination of the lower extremities was normal.  The Veteran had flexion to 80 degrees, backward extension to 15 degrees, right and left lateral flexion each to 20 degrees, and right and left lateral rotation to 20 and 15 degrees, respectively.  The VA examiner noted that the Veteran had had one incapacitation episode over the previous 12 months.  Since that examination, the Veteran and his representative have maintained that the Veteran's low back disorder had increased in severity beyond that reflected by the currently assigned 10 percent disability rating and that a new VA examination is warranted.  (See Veteran's and his representative's May 2008and May 2011 written arguments to the RO, respectively).  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Hence, the Board finds that prior to further appellate review of the initial disability rating claim on appeal, the Veteran should be afforded VA neurological and orthopedic examinations to determine the current severity of his low back disorder. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Arrange for the Veteran to undergo VA neurological and orthopedic examinations, by appropriate examiners, at a VA medical facility.
   
The following considerations will govern the examination:
   
a. The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiners, with particular attention paid to the evidence noted below.  The examiners must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand.
   
b. In reaching all conclusions, the examining physicians must provide medical bases and identify the evidence of record relied upon in reaching their respective conclusions.  In particular:
   
c. The neurological examination should be conducted first and that examination report made available to the VA orthopedic examiner in conjunction with his/her examination of the Veteran.
   
d. The neurological examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residuals (in addition to orthopedic residuals) as a manifestation of his service-connected low back disorder.  If so, the examiner should identify any nerve(s) affected, or seemingly affected by any nerve root compression that may be present and describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe incomplete paralysis or neuritis of the sciatic nerve.
   
e. The orthopedic examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the thoracolumbar spine or of the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.
   
The examiner must also render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to inververtebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12- month period, the Veteran's incapacitating episodes had a total duration of:  (a) at least two (2) weeks but less than 4 weeks; or (b) at least four (4) weeks but less than six (6) weeks.

Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report. If any requested opinion cannot be provided without resorting to mere speculation, the examiners should clearly so state.

2.  Then, the RO should readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for a low back disorder, to include whether staged ratings are warranted in accordance with Fenderson v. West 12 Vet. App. 119 (1999); 

If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative addressing all evidence received since the May 2009 SSOC.  They should be provided an opportunity to respond, before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with his claims of entitlement to an initial disability rating in excess of 10 percent for a low back disorder.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


